DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a pressure probe, however it does not describe an improvement made by the pressure probe to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRESSURE PROBE INCLUDING MULTIPLE ORIFICES FOR MEASURING AIR PRESSURE IN VARYING AIRFLOW SYSTEMS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10-13, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 3-6, 10-13, and 19-20  is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term about does not define or limit the numerical limitation or ranges recited following the term about.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson US 6928884 in view of Van Beccelaere US 6149515.
Regarding claim 1, Pearson discloses a structure (flow meter-10) forming an airflow channel (path-12); a unit (See Fig 1 and 6b) disposed in the structure across which airflow passes in a downstream direction; and a pressure sensor (differential pressure transducer-42) comprising a first pressure probe (See Fig 1, 6b, 6d, and  17D which show the probe in an upstream position) positioned in the airflow channel upstream of the unit and a second pressure probe (See Fig 1, 6b, 6d, and  17D which show the probe in an downstream position) positioned in the airflow channel downstream of the unit, wherein each of the first and the second pressure probes comprises: a tube (tube-16) having an output end (see fig 6b, 6d and 17d), an internal passage (inside of tube-16) and an axial run (length of tube-16); and pressure orifices (apertures-18) axially aligned along a downstream side of the axial run (See Fig 6b), wherein the axial run is positioned laterally across the airflow channel with the downstream side of the axial run and the pressure orifices oriented in the downstream direction (See Fig 6b).
However, Pearson fails to disclose a climate control system. Van Beccelaere discloses a climate control system. (Col 4 line 10-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Van Beccelaere into Pearson for the purpose of enhancing air flow sensing accuracy which can increase the efficiency of the climate control system. The modification would allow for saving the operator of the climate control system money by detecting and modifying the climate based on the airflow.
Regarding claim 2, Pearson in view of Van Beccelaere discloses the climate control system of claim 1.
Pearson further discloses an upstream side of the axial run (length of tube-16) opposite from the downstream side of the axial run does not comprise a pressure orifice (apertures-18). (Fig 6b)
Regarding claim 3, the combination of Pearson in view of Van Becelaere discloses the pressure probe of claim 1. 
However, the combination fails to disclose, “the pressure orifices have a diameter of about 10 to 40 percent of an outside diameter of the axial run”. Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the apertures design of Pearson because applicant has not disclosed that “the pressure orifices have a diameter of 10 to 40 percent of an outside diameter of the axial run” provides an advantage or solves a stated problem (See instant specification paragraph 0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the apertures of Pearson because both aim to decrease turbulence in collecting the fluid inside the orifices. (See Fig 6B, Col 10 line 22-58)
Regarding claim 4, the combination of Pearson in view of Van Becelaere discloses the pressure probe of claim 1.
However, the combination fails to disclose, “the pressure orifices have a diameter of about 25 percent of an outside diameter of the axial run”. Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the apertures of Pearson because applicant has not disclosed that “the pressure orifices have a diameter of 25 percent of an outside diameter of the axial run”, provides an advantage or solves a stated problem (See instant specification paragraph 0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the apertures of Pearson because both aim to decrease turbulence in collecting the fluid inside the orifices.
Regarding claim 5, the combination of Pearson in view of Van Becelaere discloses the pressure probe of claim 1.
However, the combination fails to disclose, “the axial run has an outside diameter of about 0.250 inches; and the pressure orifices have a diameter of 15 to 35 percent of an outside diameter of the axial run”. Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the axial run and apertures of Pearson because applicant has not disclosed that “the axial run has an outside diameter of  0.250 inches; and the pressure orifices have a diameter of  15 to 35 percent of an outside diameter of the axial run”,  provides an advantage or solves a stated problem (See instant specification paragraphs 0023-0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the axial run and apertures of Pearson because both aim to create a smoother collection process of the fluid inside the orifices.
Regarding claim 6, Pearson in view of Van Beccelaere discloses the climate control system of claim 1.
Pearson further discloses an upstream side of the axial run (length of tube-16) opposite from the downstream side of the axial run does not comprise a pressure orifice (apertures-18). (Fig 6b)
However, the combination fails to disclose, “the axial run has an outside diameter of about 0.250 inches; and the pressure orifices have a diameter of 15 to 35 percent of an outside diameter of the axial run”. Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the axial run and apertures of Pearson because applicant has not disclosed that “the axial run has an outside diameter of  0.250 inches; and the pressure orifices have a diameter of  15 to 35 percent of an outside diameter of the axial run”,  provides an advantage or solves a stated problem (See instant specification paragraphs 0023-0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the axial run and apertures of Pearson because both aim to create a smoother collection process of the fluid inside the orifices.
Regarding claim 7, the combination of Pearson in view of Van Becelaere discloses the pressure probe of claim 1.
	Pearson further discloses the tube (tube-16) is rigid (Fig 6B, Col 6 line 35-56, Col 7 line 25-29).
Regarding claim 15, Pearson discloses a structure (flow meter-10) forming an airflow channel (path-12); a unit (See Fig 1 and 6b) disposed in the structure across which airflow passes in a downstream direction; and a pressure sensor (differential pressure transducer-43) comprising a first pressure probe (See Fig 1, 6b, 6d, and  17D which show the probe in an upstream position) positioned in the airflow channel upstream of the unit and a second pressure probe (See Fig 1, 6b, 6d, and  17D which show the probe in an downstream position) positioned in the airflow channel downstream of the unit, wherein each of the first and the second pressure probes comprises: a tube (tube-16) positioned in the airflow channel having an output end, an internal passage (inside of tube-16) and an axial run (length of tube-16); and pressure orifices (apertures-18) axially aligned along a downstream side of the axial run and comprise a maximum diameter that does not extend into the airflow (See Fig 6b)
However, Pearson fails to disclose a climate control system. Van Beccelaere discloses a climate control system. (Col 4 line 10-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Van Beccelaere into Pearson for the purpose of enhancing air flow sensing accuracy which can increase the efficiency of the climate control system. The modification would allow for saving the operator of the climate control system money by detecting and modifying the climate based on the airflow.
	Regarding claim 17, Pearson in view of Van Becelaere discloses the pressure probe of claim 15.
	Pearson further discloses the axial run (length of tube-16) is positioned laterally across the airflow channel with the downstream side of the axial run and the pressure orifices (apertures-18) oriented in the downstream direction (See Fig 6b).
Regarding claim 18, Pearson in view of Van Becelaere discloses the pressure probe of claim 15.
	Pearson further discloses an upstream side (See Fig 6b) of the axial run (length of tube-16) opposite from the downstream side of the axial run does not comprise a pressure orifice (See Fig 6b).
Regarding claim 19, the combination of Pearson in view of Van Becelaere discloses the pressure probe of claim 15. 
However, the combination fails to disclose, “the pressure orifices have a diameter of about 10 to 40 percent of an outside diameter of the axial run”. Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the apertures design of Pearson because applicant has not disclosed that “the pressure orifices have a diameter of 10 to 40 percent of an outside diameter of the axial run” provides an advantage or solves a stated problem (See instant specification paragraph 0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the apertures of Pearson because both aim to decrease turbulence in collecting the fluid inside the orifices. (See Fig 6B, Col 10 line 22-58)
Regarding claim 20, the combination of Pearson in view of Van Becelaere discloses the pressure probe of claim 15.
However, the combination fails to disclose, “the pressure orifices have a diameter of about 25 percent of an outside diameter of the axial run”. Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the apertures of Pearson because applicant has not disclosed that “the pressure orifices have a diameter of 25 percent of an outside diameter of the axial run”, provides an advantage or solves a stated problem (See instant specification paragraph 0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the apertures of Pearson because both aim to decrease turbulence in collecting the fluid inside the orifices.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-9, and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts such as Pearson and Van Baccelaere made available do not teach, or fairly suggest, the axial run is positioned laterally across the airflow channel with the downstream side of the axial run and the pressure orifices oriented in the downstream direction; and wherein the pressure orifices are equally spaced from one another along the downstream side of the axial run and comprise a maximum diameter that does not extend into the airflow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855